100ngDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
Claim Status and Formal Matters
This action is in response to papers filed 3/7/2022.
Claims 1, 3, 6, 10-15, 17-22, 25-28 are pending. 
Claim 1 has been amended.
Applicant's election with traverse of group 1, claims 1 and 3 in the reply filed on 3/26/2021is acknowledged.  The traversal is on the ground(s) that the response asserts the special technical feature of boxing in the library.  This is not found persuasive because this argument has been thoroughly reviewed but is not considered persuasive as Lu (Methods (2007) volume 43, pages 110-117) teaches a molecular weight ladder that has markers greater than and less than the sequence of interest..
Claims 5-15, 17-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/26/2021.
Claims 1, 3, 25-28 are being examined.  
The previous 112(b)  rejection has been withdrawn in view of the amendment.
The previous art rejection has been withdrawn in view of the amendment.
The objection to the drawings has been withdrawn in view of the replacement sheet.
Priority
	The instant application was filed 06/13/2019 is a national stage entry of PCT/US2017/066683 with an international filing date: 12/15/2017and claims priority from provisional application 62434531, filed 12/15/2016.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 is being considered by the examiner.
Claim Objections
Claims 27-28 are objected to because of the following informalities:  
Claim 27 depends from claim 1 and recites, “further comprising extracting the RNA library from the portion of the lane of the gel and sequencing the RNA library.” Claim 1 recites, “excising a portion of the lane of the gel between the marker of X nt in length and the marker of Y nt in length.” The specification teaches the method is for the purification of small RNA.  The specification on page 2 teaches the oligo ladder (DNA length marker of claims) corresponds to the size range of the library or a target subset of the library.  Thus the use of the definite article in claims 27 with respect to RNA library appears to be in concise.  The claim should be amended to indicate the extraction and sequencing encompasses a portion of the RNA library.   
  Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 has been amended to recite, “defined as Bioanalyzer RNA integrity number (RIN) < 7.”   The specification does not define what is required of a “Bioanalyzer RNA integrity number (RIN) < 7.”.   Mueller (RNA Integrity Number (RIN)-standardization of RNA quality control  (2016) teaches, “In order to standardize the process of RNA integrity interpretation, Agilent Technologies has introduced a new tool for RNA quality assessment. The RNA Integrity Number (RIN), was developed to remove individual interpretation in RNA quality  control. It takes the entire electrophoretic trace into account. The RIN software algorithm allows for the classification of eukaryotic total RNA, based on a numbering system from 1 to 10, with 1 being the most degraded profile and 10 being the most intact. In this way, interpretation of an electropherogram is facilitated, comparison of samples is enabled and repeatability of experiments is ensured.”(page 2, 2nd column- 3rc column).  Thus the metes and bounds are unclear what is required as Mueller seems to suggest that Rin is a tradename with a specific algorithm.  MPEP 2173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”  Alternatively it is unclear how RIN is calculated if it is note encompassed by the tradename RIN of  Agilent.
Claim 26 has been added by amendment and recites, “1, further comprising providing sequence adapters to the RNA library.“  The metes and bounds of the claim are unclear where or when the sequence adapters and how  it relates to the mixing of the DNA marker, copurifying and excising.  The claims should be amended to provide a clear nexus on how the step of claim 26 relates to the independent claim.
Claim 28 recites, “wherein the marker of X nt in length and the marker of Y nt in length do not interfere with sequencing the RNA library.”  The specification teaches, “"Does not interfere with downstream sequencing..." means that there is no sequence similarity between the DNA ladder marker and the adapter sequence utilized for the Library such that the custom DNA ladder marker cannot be sequenced on a platform without possessing the adapter sequence used for the Oligo Library.”  Thus the metes and bounds of “interfere” are unclear as the specification suggests this is based on the adapters used, while instant claim 28 does not require the use of adapters.  Thus “interfere” is considered a relative term.  The specification provides no standard how to differentiate a marker that interferes from those that do not. Thus the metes and bounds are unclear.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havecker (Tamas Dalmay (ed.), MicroRNAs in Development: Methods and Protocols, Methods in Molecular Biology, vol. 732, DOI 10.1007/978-1-61779-083-6_5, © Springer Science+Business Media, LLC 2011) Mistry (USPGPUB 2010/0272803), Zook (Plos One (2012) volume 7, e41356, pages 1-10), Locati ( Nucleic Acid Research (2015) volume 43, e89, pages 1-10)..
The art as demonstrated below demonstrates use of DNA spike-in for analysis of nucleic  sequencing was known as well as RNA purification.  Further the excision of bands based 
The claims require co-purifying RNA library and DNA length marker by electrophoresis. 
Havecker provides a method paper for detection of small RNA and microRNA deep sequencing (title, abstract).  Havecker  in the methods section teaches the preparation of RNA and running on a gel with a 15-30 nucleotide oligo ladder in a separate lane (method 3).  Havecker teaches a band between the 15 and 30 nucleotide ladder were excised, RNA was isolated  and sequencing.  (method 3)
Havecker does not specifically teach co-purifying a DNA weight marker with a RNA library in the same lane.
Locati teaches, “ Standard sRNA-seq protocols contain some form of size selection at one or more steps in the procedure, even when starting from total RNA. The common protocols that are being used to isolate sRNA for input in sRNA-seq enrich for   RNA molecules in a limited range of roughly 15–100 nucleotides. These protocols are relatively unstable, often due to (undetected) contaminants in the samples or subtle changes in the final ethanol concentrations, which may result in sRNA isolation over a different size range or with a different efficiency per given size between samples. Such variations are undesirable and could erroneously be interpreted as the result of differential sRNA expression. As such, the performance of the size-selection steps has to be checked with proper controls. The best approach would be to design synthetic spike-in controls that cover the protocol’s relevant sRNA size range and add these to all samples at the beginning of the procedure.”(page 2, 1st column)
Locati teaches, “these findings demonstrate that the SRQCs can be used to reliably detect differences in the size selection of sRNA-seq. We recommend including SRQCs in each sample to enable routine quality control monitoring of the sRNA-seq procedure for undesirable size-range biases that might occur anywhere in the RNA isolation and/or sequencing procedures. Size-range variations between samples will result in noisy expression data, thereby frustrating the reliable identification of e.g. differentially expressed miRNAs. Lastly, we believe that SRQCs can be useful for all NGS platforms that rely on size-selection steps, such as the gel-base size selection in Illumina’s TruSeq sRNA-seq protocols.” (page 5, 1st column).
Mistry teaches, “Then 10 .mu.L of each diluted RNA sample was loaded into an agarose E -gel (Invitrogen) along with 10 .mu.L of TrackIt (50 bp DNA ladder, Invitrogen).)
Zook  teaches methods of  using synthetic spike with DNA and RNA sequencing.(title abstract). Zook teaches, “we set out to test whether synthetic spike-in DNA or RNA standards with well-characterized sequence purities can be used in the GATK BQSR framework to improve detection and correction of SSEs in any sample without the need for a comprehensive and accurate SNP database.” (page 3, 12st column, 2nd paragraph).
Zook teaches, “A set of 96 DNA plasmids with 273 to 2022 base pair standard sequences inserted in a ,2800 base pair vector are a prospective NIST Standard Reference Material and a product of the External RNA Control Consortium (ERCC). The DNA plasmids were designed to be templates for RNA spike-in standards for gene expression measurements. Although the spike-in standards are generally used for quantitation, the DNA plasmids were extensively characterized by Sanger, Illumina, SOLiD2, and SOLiD3 sequencing and thus are useful for characterizing SSEs as well. These spike-in standards could be used for characterizing SSEs both in DNA and RNA sequencing, but in this paper we focus on RNA spike-ins.” (page 3 (synthetic spike in standards).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to add a spike-in DNA molecular weight marker into a RNA library sample prior to electrophoresis .  The artisan would be motivated as Locati teaches spike-ins would minimize noise.  Mistry  and Zook suggest providing markers in the sample during processing and electrophoresis. Further the artisan would be motivated to minimize gradients across gel and provide more accurate size selection.  The artisan would have a reasonable expectation of success as the artisan is merely using known controls.  
With regards to claim 3, Locati  and Havecker teaches miRNA libraries.
With regards to claim 25, Havecker teaches, “3.2. 5  Adapter Ligation and Purification”
With regards to claim 27, Havecker teaches, “Detection of Small RNAs and MicroRNAs Using Deep Sequencing Technology.”
With regards to claim 28, Havecker teaches, “15-30 nucleotide oligo ladder.”  Havecker teaches small RNA are 20-22 nucleotides.  Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims the use of 15 and 30 nucleotide DNA markers would not interfere with sequencing of nucleotides of 20-22 nucleotides as the band excised would be between 15 and 30 DNA nucleotides and thus would not be present in between the markers.  The artisan would be motivated to limit the  library to detection of sRNA.  The artisan would have a reasonable expectation of as the artisan is merely isolating RNA between a smaller and larger band.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havecker (Tamas Dalmay (ed.), MicroRNAs in Development: Methods and Protocols, Methods in Molecular Biology, vol. 732, DOI 10.1007/978-1-61779-083-6_5, © Springer Science+Business Media, LLC 2011) Mistry (USPGPUB 2010/0272803), Zook (Plos One (2012) volume 7, e41356, pages 1-10), Locati ( Nucleic Acid Research (2015) volume 43, e89, pages 1-10) as applied to claims 1, 3, 25, 27-28 above, and further in view of Vansant (DOI: 10.1200/jco.2013.31.15_suppl.11108 Journal of Clinical Oncology 31, no. 15_suppl (May 20, 2013) 11108-11108).
The teachings of Havecker, Mistry, Zook, Locati are set forth above.
Havecker, Mistry, Zook, Locati do not specifically teach the use of reduced input amounts or low quality RNA.  
However,  Vansant teaches the use of 5 ng of RNA for library construction and DNA sequencing (methods).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use 5 ng of RNA in the construction of the library.  The artisan would be motivated as Vansant teaches RNA libraries can be made with 5 ng of RNA.  The artisan would have a reasonable expectation of success as the artisan is using known techniques to make known libraries.
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634                                                                                                                                                                                             na